NOTE: This order is nonprecedential
United States Cou11 of AppeaIs
for the Federal Circuit
SHANE C. HOLLMER AND LEE E. CLEVELAND,
Appellants, y
V.
ELIYAHOU HARARI AND SANJAY MEHROTRA,
Appellees.
2011-1276 .
(Interference No. 105,606)
Appeal from the United States Patent and Trademark
OH`ice, B0ard of Patent Appea1s and InterferenceS.
ON MOTION
ORDER
Seth M. Ga1anter moves without opposition to with-
draw as counsel for Shane C. Ho1]1ner and Lee E. Cleve-
land
Upon consideration thereof
IT ls ORDERE1) THAT:

HOLLMER V. HARARI 2
. The motion is granted
FOR THE CoURT
 1 7  fs/ Jan Horba1}§
Date J an Horba1y
C1erk
cc: Deanne E. Maynard, Esq. u_S_c nl-ED
Seth M. Galanter, Esq. on
Timothy R. Volpert, Esq.
0 T
821 C 1 7 2011
lAN|'lDRBA|.Y
CLERK`
lo